                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                        Civil Action No. 3:19-cv-00694-FDW-DSC

JILL ROE,                                                )
                                                         )
                       Plaintiff,                        )
                                                         )     ORDER
v.                                                       )     COMPELLING PRODUCTION BY
                                                         )     DEFENDANTS CHARLOTTE-
CHARLOTTE-MECKLENBURG BOARD                              )     MECKLENBURG BOARD OF
OF EDUCATION and MARK BOSCO in his                       )     EDUCATION and MARK BOSCO
individual capacity as an employee of                    )     UNDER FERPA
Charlotte-Mecklenburg Schools,                           )
                                                         )
                       Defendants.                       )

       THIS MATTER is before the Court on “Plaintiff’s Motion to Compel Production from

Defendants Charlotte-Mecklenburg Board of Education and Mark Bosco under FERPA” filed on

February 1, 2021. For the reasons set forth therein, the Motion will be granted. Defendants

Board and Bosco are hereby ORDERED to produce the student records of M.G. as requested by

Plaintiff on November 20, 2020 in compliance with the requirements of the Family Educational

Rights and Privacy Act (“FERPA”), 20 U.S.C. § 1232g. Defendants shall make reasonable

efforts to notify M.G. of this Order.


       The Clerk is directed to send copies of this Order to counsel for the parties.

       SO ORDERED.
                                    Signed: February 2, 2021




                                    1
      Case 3:19-cv-00694-FDW-DSC Document 39 Filed 02/02/21 Page 1 of 1
